Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration
Applicant’s request for reconsideration has been considered but does not place the application in condition for allowance for the following reasons. 
Applicant argues that Carroll fails to provide motivation for the use of two different fluoropolymers. However, Carroll need not explicitly teach the use of different fluoropolymers. Carroll discloses the use of several different materials, and several different layers. Carroll need not specifically state that different layers may use different materials in order for Carroll to read on the claim. Therefore, Carroll’s example using the same material for all layers is irrelevant. 
Applicant argues that the claim uses fluoropolymers in combination with fillers such that the melting points of the layers may not follow conventional chemical knowledge that the melting point of combined materials is lower than that of pure materials. However, the claim requires that the melting point of the second fluoropolymer is lower than that of the first fluoropolymer. The claim does NOT require that the melting point of the adhesive layer is lower than that of the dielectric layer. In other words, the claim does not factor the filler into the melting point. Only the fluoropolymer melting points are claimed.
Applicant argues that Carroll is not focused on the melting point of the fluoropolymer such that Examiner’s rejection must have been based on hindsight reasoning. However, the melting point of a material is a property of the material and is therefore inherent. Hindsight reasoning plays no part in showing that one material has a melting point different from another. 

Applicant argues that McCarthy claims a dielectric layer that is free of filler. However, it is unclear why this is relevant. McCarthy also claims layers that include filler (claim 8). Furthermore, McCarthy is only used to teach that it is known to include fillers in dielectric layers in order to modify the dielectric properties of the layer. The specifics of McCarthy’s product is not relevant to the combination. 
For these reasons, the previous rejections are maintained. 

/MEGHA M GAITONDE/            Primary Examiner, Art Unit 1781